 1

 2

 3

 4
                                                                      JS-6
 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                         CENTRAL DISTRICT OF CALIFORNIA

10

11    LIJUAN GUAM,                                Case No. CV 19-3871 JFW (SSx)

12                      Plaintiff,
                                                  ORDER SUi~lARILY REMANDING
13          v.
                                                  IMPROPERLY-REMOVED ACTION
14    TRENTAN VON LEE, et al.,

15                      Defendants.

16

17
           The Court will remand this unlawful detainer action to state
18
     court summarily because Defendants removed it improperly.
19

20         On May 3, 2019, Defendant Trentan Von Lee, having been sued

21   in   what   appears   to    be   a   routine   unlawful   detainer   action   in

22   California state court, filed a Notice of Removal of that action

23   to this     Court and presented an application to proceed in forma

24   pauperis.     The Court has denied the IFP application under separate

25   cover because the action was not properly removed.             To prevent the

26   action from remaining in jurisdictional limbo, the Court issues

27   this Order to remand the action to state court.

28

                                              1
 1        Simply stated,      this action could          not   have   been originally
 2   filed in federal court because the complaint does not competently

 3   allege   facts    supporting    either     diversity      or     federal-question
 4   jurisdiction,     and   therefore   removal     is    improper.        28    U.S.C.
 5   ~ 1441(a); see Exxon Mobil Corp. v. Allapattah Svcs., Inc., 545

 6   U.S. 546, 563 (2005).

 7
          Accordingly, IT IS ORDERED that (1) this matter be REMANDED
 8
     to the Superior Court of California, County of Los Angeles, West
 9
     Covina   Courthouse,     1427   West       Covina    Parkway,      West     Covina,
10
     California 91790, for lack of subject matter jurisdiction pursuant
11
     to 28 U.S.C. ~ 1447(c); (2) the Clerk send a certified copy of this
12
     Order to the state court; and (3) the Clerk serve copies of this
13
     Order on the parties.
14

15        IT IS SO ORDERED.

16

17
     DATED:   May 13, 2019
18
                                                JOHN F. WALTER
19
                                                UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28

                                            E
